Per Curiam,
The assignments :of error are seven in number but they all relate to the same question. The plaintiff sues to recover wages and the jury has found that the wages are due. The defendant sought however to defeat a recovery by showing a settlement of all demands before suit brought. For this purpose, he produced his own check drawn in favor of the plaintiff for the sum of $68.90, “ in full of all demands,” which the plaintiff had retained and used; but the defendant testified that it was drawn to pay *177for some personal property lie had purchased from the plaintiff and that he did not know at the time of the existence of the claim for wages. The learned judge told the jury that the effect of the check was a question of fact and not of law. If it was drawn and received, with a view to an adjustment of the claim for wages, it would amount to a satisfaction of the demand. But if it was drawn and received as payment in full for the property sold, and for no other purpose, then it would not prevent a recovery for the wages claimed in this action. We are not persuaded that this was error. Indeed we do not see how, in view of the defendant’s testimony, it would have been possible for the learned judge to have treated the question as one of law merely. The judgment is affirmed.